EXHIBIT
6b (,”’

SWORN AFFIDAVIT OF MR. DONALD
KREISS AND EXHIBITS ATTACHED
TO SAID AFFIDAVIT REGARDING
MONIES TAKEN BY
PLAINTIFF/PLAINTIFF’S FAMILY IN
OCTOBER 2018 FROM CANADIAN
MARKETING AGENCY

Case 1:19-cv-00593-LCB-JLW Document 54-8 Filed 02/17/21 Page 1 of 22
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF NORTH CAROLINA

Civil Action No.: 1:19-ev-00593-LCB-JLW

ZION WILLIAMSON,

Plaintiff,

AFFIDAVIT

PRIME SPORTS MARKETING,
LLC, and GINA FORD,

Defendants.

 

SS:

County of Los Angeles )

I, Donald Kreiss, being duly sworn hereby deposes and says as follows:

1, T am an adult resident of the State of California, County of Los
Angeles, City of West Hollywood,

2. I know that I am under no obligation to give this statement. I make
this statement completely voluntarily and of my own free will, declaring that all
information shared by me in this statement is the truth. I am under no pressure to
give this statement. Further, in giving this statement, I have neither asked for, nor
been given or promised anything, by anyone. My statement is simply a sharing of

the facts of which I am personally aware relating to Zion Williamson.

a

Case 1:19-cv-00593-LCB-JLW Document 54-8 Filed 02/17/21 Page 2 of 22
3. Before giving this statement, Attorney Alvin L. Pittman told me, and I
fully understand, that this statement (called an Affidavit) is a formal and legal
document which expects and requires me to tell the truth under the penalty of
perjury. With a clear understanding of the requirement for TRUTH, I voluntarily
give this Affidavit.

4, ! am an entrepreneur who engages in activities such as fundraising,
deal-making, investing and others. In past years, I have worked with athletes and
agents in marketing relationships. I match individuals who have financial
resources to invest, with various investment opportunities that I identify.

5; Around the end of March of 2019, Leslie Wittlin, a Canadian
Attorney who represents a number of high profile individuals in Canada, called me
and introduced me to the name Slavko Duric, representative of a small sporting
marketing entity who had landed the exclusive marketing representation rights to
Zion Williamson, and needed my help. Attorney Wittlin gave me Mr. Duric’s
telephone number asking me to call him, and J authorized Wittlin to give Duric my
telephone number.

6. Within a day or so of Wittlin’s call to me, I telephoned Slavko Duric
and introduced myself. Duric introduced himself as President of Maximum

Management Group, Inc., (“MMG”) a Sport Marketing Agency based in

a

Case 1:19-cv-00593-LCB-JLW Document 54-8 Filed 02/17/21 Page 3 of 22
Burlington, Ontario Canada that represents athletes in Canada, the United States
and Europe. Duric announced that he and “MMG” had obtained verbal agreement
from/with Lee Anderson, Stepfather of Zion Williamson, to be the exclusive
marketing representative for Zion Williamson, and he needed my financial and
professional help. My understanding was that to obtain from Lee Anderson (on
behalf of the Zion Williamson Family) the promise that Zion would sign with
MMG for exclusive marketing as soon as Zion was free from Duke and eligible to
sign with a marketing agent, Duric exhausted his financial resources and obtained
a $300,000 investment from Ed Ulrich, a Developer/Builder, in Canada. It was
further my understanding that to secure the verbal commitment from Lee Anderson
(who was acting on behalf of Zion Williamson and the Zion Williamson Family)
to have Zion sign with “MMG”, Lee Anderson had demanded, and Duric paid,
some $400,000 to Lee Anderson and Chubby Wells. I understood that the
$400,000 to Lee Anderson and Chubby Wells was paid in the manner directed by
Lee Anderson. My understanding is that Lee Anderson requested that the money
be wired to a bank in South Carolina, shortly after Zion started school at Duke (and
that some may have been in October of 2018). 1 understand that Lee Anderson
requested the money saying that he needed it to fix up a house.

f My understanding is that the money was wired just as directed by Lee

Case 1:19-cv-00593-LCB-JLW Document 54-8 Filed 02/17/21 Page 4 of 22
Anderson and Chubby Wells, for the verbal commitment that Zion Williamson
would sign a written agreement making MMG his exclusive marketing agent as
soon as he left Duke for the NBA.

8. After my initial conversation with Slavko Duric, we spoke almost
daily. Also, around late March 2019, I came to understand that Duric had a long-
standing relationship with Lee Anderson that started when Lee Anderson played
basketball somewhere in Europe when the two of them met years ago. Duric
somehow assistance Lee Anderson in some manner, and now, with Zion
anticipated to be a basketball and marketing super star, they reconnected,

9. Duric reached out to me because he had never represented a Number
One Draft Choice (or a top tier athlete), and he really needed my professional
assistance and some money. The money demanded by Lee Anderson for his verbal
commitment to have Zion sign a written exclusive marketing agreement with Duric
and “MMG”as soon as Zion left Duke and could legitimately sign a written
agreement, was paid by Duric, depleting his financial resources and prompting him
(Duric) to reach out to me for money and professional marketing help. Duric’s
offer to me for my professional assistance in marketing Zion Williamson and
coming up with a $40,000 to $50,000 investment to assist him with his personal

financial crisis, was 16 % (and later amended to 22.5%) of all earnings from Zion

Case 1:19-cv-00593-LCB-JLW Document 54-8 Filed 02/17/21 Page 5 of 22

wh
Williamson’s exclusive marketing management by Maximum Management Group,
Inc. (As to all other “MMG” Clients, I owned a 33% interest.) (Exhibit -A)

10. agreed to accept the offer. I put together $35,000 (from my friend)
and sent it to Duric (via a wire from my friend), and I confirmed that I was on the
team with Duric and “MMG” to assist in marketing Zion Williamson.

11. On or about May 2, 2019, it appeared that the money paid to Lee
Anderson and Chubby Wells for the Zion Williamson Family, was about to pay off
as Lee Anderson had promised, because consistent with the verbal promise by Lee
Anderson, Duric submitted an exclusive Marketing Agreement from “MMG” to
Lee Anderson and it was returned to Mr. Duric fully executed (See, Exhibit -B).

12. At the time that we received the signed “MMG” Marketing Contract, I
had no knowledge that Zion Williamson had signed a contract with Gina Ford,
Prime Sports Marketing, LLC, or any other entity. My first knowledge of a
relationship between Zion Williamson and Gina Ford (and/or Prime Sports
Marketing), came around June or July 2019 , about the time that a lawsuit was
tiled, I believe by Zion Williamson. At all times between May 2, 2019 and the time
news broke about an exclusive contract between Zion Williamson had with Gina
Ford (PSM), I thought that “MMG”was the exclusive marketing agent for Zion

Williamson, and I was the owner of 22.5% of the marketing revenues “MMG”

Case 1:19-cv-00593-LCB-JLW Document 54-8 Filed 02/17/21 Page 6 of 22

yh
would make from marketing him. (Exhibit - C)

13. Around May 2019, before it was published that Zion Williamson had
signed an exclusive (reveling contract with Creative Artist Agency (“CAA”),
Duric and I abe made aware that Zion had signed another exclusive marketing
agreement with CAA. JI was SHOCKED, but simultaneously learned that Duric
had already worked out a deal with Lee Anderson in advance whereby “we would
be taken care of’. (I did not know the specifics.) Later, I learned that Lee
Anderson and Zion Williamson promised “MMG” that for cutting short “MMG’s”
rights by signing with CAA, Zion Williamson would repay all monies given to his
Family (which repayment amount they agreed was $500,000) in 2018 and pay us
(Duric/“MMG?” seven to ten million dollars ($7,000,000 to $10,000,000). Later,
Duric confirmed (to me and other lenders) the details of the deal he worked out
with Lee Anderson and the Zion Williamson Family for replacing “MMG” with
CAA and for keeping secret the monies that he paid to the Zion Williamson Family
in or around September/October of 2018, through Chubby Wells and Lee
Anderson.

14, [learned that as a condition of the “Settlement” Duric struck with Lee

Anderson and Zion Williamson and his Family, CAA required Duric to “shred”

any record relating to payment of money and the contract between “MMG” and

Case 1:19-cv-00593-LCB-JLW Document 54-8 Filed 02/17/21 Page 7 of 22

vA
Zion Williamson (which I understood was sent to Lee Anderson and Chubby Wells
together with the cash money that Lee Anderson had requested to have Zion
Williamson sign with “MMG” in September/October, 2018). My understanding is
that about two days before CAA signed and publicly announced that it had signed
Zion Williamson and would be representing him as the Exclusive Marketing
Agent, Duric had a conversation with CAA and representatives for Zion
Williamson, during which Duric was told that if he wanted to be paid the
$7,000,000 to $10,000,000 promised to him, he should “shred” all records of his
payment of 2018 to Zion Williamson’s Family and the exclusive marketing
contract between “MMG” and Zion Williamson.

15. Now, Duric and “MMG” were out of money and, having accepted
hundreds of thousands of dollars from Duric on the promise that Zion Williamson,
would sign a written exclusive marketing agreement with “MMG” when Zion left
Duke, Lee Anderson and Zion Williamson reneged on promise. Duric engaged in
conversations with Lee Anderson that led to them reaching an agreement pursuant
to which Zion Williamson would pay Duric and “MMG” between Seven Million
and Ten Million Dollars ($7,000,000 to $10,000,000) for breaching the contract
with “MMG?” and to prevent the filing of a lawsuit against Zion Williamson by

signing with CAA. This was another verbal agreement that was reached Lee

yO

Case 1:19-cv-00593-LCB-JLW Document 54-8 Filed 02/17/21 Page 8 of 22
Anderson, Lisa Metelus, and one male, in Cleveland, Ohio, around
August/September 2019. Additional terms of the agreement included two years
tickets to the NBA Finals with up to five tickets anywhere for any game, and some
other perks. Since Mr. Duric entered into agreement with Zion Williamson and
Lee Anderson putting him (Duric) in position to receive up to $10,000,000, Duric
has repeatedly urged everyone involved to be patient. He urged that a lawsuit with
all of the facts coming out involving the money paid to Lee Anderson and the Zion
Williamson’s Family in 2018, would be bad for all of us (the 2019 Lenders,
“MMG”).

16. Despite the agreement that Duric reached Zion Williamson and Lee
Anderson providing that Zion Williamson would (at some point) pay Duric Ten
Million Dollars ($10,000,000), Duric needed money, and he reached out to a
number of people to obtain loans from around May, 2019 through December 19,
2019, promising to make huge repayments and using the written executed
marketing contract with Zion Williamson and his relationship with Lee Anderson
to induce lenders. These personal loans, obtained by Duric in 2019, after May,
when Zion had signed with “MMG”, amounted to about $245,000 and Duric had
promised premiums on repayment of the loans making the amount due $500,000.

(See Exhibit -D). Most of the Loans to Mr. Duric were due to be repaid by

¥

Case 1:19-cv-00593-LCB-JLW Document 54-8 Filed 02/17/21 Page 9 of 22
January 17, 2020, but some of them were past due loans as of May and November
2019. The failure of Duric to make the promised payments in May and November
made the Lenders and me very upset. The Lenders wanted to be paid.

17. After Duric failed to repay the loans that were due end of November, I
too was very upset. I told Duric that the lenders were very upset and needed to be
paid. I wanted to know when he would be getting some of the Ten Million Dollars
that Lee Anderson and/or Zion Williamson had agreed to pay for replacing
“MMG” with CAA. Duric said, “I will have you speak to Lee Anderson about it.
Tam going to get Lee on the phone, and I will call you back.” This call ended and
later that same day (on or about December 2 or 3, 2019, around 8:00p.m. (pacific
standard time) Duric telephoned me with Lee Anderson also on the call. Duric
said hello to me and announced: “Lee Anderson is on the call.” Lee Anderson said
(as close as I can recall), “I know that Slav missed the payment, but we will make
it right. I know that Slavko and all of you have to be paid and that you are all
upset. We will make it right. I will draw up something and get it to you that 1
hope will work for you and the investors. We have money coming in the first
week of January 2020.” [reminded Lee Anderson that pursuant to the marketing
contract that MMG had with Zion before he signed with CAA, we (Dutic,

Maximum Management Group, Inc. and I) had talked to some Companies about

Case 1:19-cv-00593-LCB-JLW Document 54-8 Filed 02/17/21 Page 10 of 22
using Zion for marketing, and I asked Lee Anderson if he minded if we went back
to those companies to make marketing deals involving Zion to make money. Lee
Anderson said something like: “Well, I don’t mind, but you have to clear that with
CAA.” I said ,“I understand but I don’t like it”. Lee said that he would draft
something that should put us at ease and get it out to us as soon as possible. He
said that Zion was rehabbing, and everything was going well. This ended the
conversation (The call lasted about five minutes or less).

18. Onor about December 8, 2019, just several days after my telephone
conversation with Lee Anderson and Slavko Duric, in which Lee Anderson
promised to draft something and get it out to us, I received a document executed by
Lee Anderson and Zion Williamson captioned “Letter of Declaration”, in which
they both “...declare to pay to Mr. Duric as President of Maximum Management
Group, Inc Zion Williamson the sum of $500,000 [Five Hundred Thousand
Dollars] on or before January 7, 2020...” for the monies Zion Williamson and his
family received on or about October 10, 2018. As assurance that the Letter of
Declaration was authentic, it was sent to us together with a color picture of Zion
Williamson’s South Carolina Driver’s License. (See, Exhibit -E).

19. In the “Letter of Declaration” the money that was sent to the Zion

Williamson Family is identified as “a loan”. I never personally made a loan to Lee

10

yh

Case 1:19-cv-00593-LCB-JLW Document 54-8 Filed 02/17/21 Page 11 of 22
Anderson or to Zion Williamson and/or to his Family, or to any third party acting
on behalf of Zion Williamson. To my knowledge the money paid to/for the
Williamson Family was money demanded by Lee Anderson, in return for which it
was agreed that Zion Williamson would sign with MMG to be his exclusive
marketing agent. It was my understanding that the payment(s) Lee Anderson and
Zion Williamson are acknowledging in the “Letter of Declaration” was the
commitment money that Lee Anderson requested for Zion Williamson to sign with
Slavko Duric and MMG. As I stated previously, Duric borrowed money from
Lenders (for which the repayment amount was about $500,000, the amount
identified in Lee Anderson’s “Letter of Declaration)in 2019. The money that Lee
Anderson and Zion Williamson were identifying as “a loan” given to “...our
Family...” in October 2018 could not have been the money that the Lenders were
seeking from Duric in May and November 2019. . I view the characterization of
the money that Lee Anderson and Zion Williamson acknowledged having received
“,..in October 10, 2018...” as “a loan”, an attempt by Lee Anderson to avoid
publicizing that the money his Family received from Duric in 2018 was the money
he had demanded from Duric/MMG to obtain a verbal agreement that Zion
Williamson would sign a written contract making “MMG” his exclusive marketing

agent as soon as he left Duke.

ll

ih

Case 1:19-cv-00593-LCB-JLW Document 54-8 Filed 02/17/21 Page 12 of 22
20, The money paid to the Zion Williamson Family in 2018 was not that
the money that the Lenders loaned to Duric in 2019 (a year after the Zion
Williamson Family was already enjoying the money paid to it/them). The money
that Lee Anderson and Zion Williamson reference as “a loan rendered by him
[Slavko Duric] to our family in October 10, 2018”, was never “a loan”,

21. I have voluntarily devoted a number of hours over the course of
several days to provide this Affidavit. It was my own initiative, and neither asking
hor receiving anything in return, I sought out and reached out to Gina Ford and
shared with her all of the information that I have included in this Affidavit.

22. Having now completed this statement, I reiterate that I have
made, and now submit, this affidavit voluntarily, knowingly, intelligently, of
my own free will and without any force, duress, coercion to make and submit
it.

23. have not been promised and/or given anything in exchange for
providing this affidavit by any person and/or entity, including Gina Ford,
Prime Sports Marketing, LLC, their agents, their attorneys, or anyone acting
on their behalf.

24. Ihave not been promised and/or given anything in exchange for

providing this affidavit by anyone.

12

Case 1:19-cv-00593-LCB-JLW Document 54-8 Filed 02/17/21 Page 13 of 22

Qe
25. Before signing this Affidavit, I was advised that I was under no
pressure to sign it. I was also advised that I could obtain my own legal
representation to prepare and submit my Affidavit and/or review this
Affidavit (prepared by Attorney Alvin L. Pittman, at my instructions and
based on my presentation of facts to him). I was also advised that before I
signed the Affidavit, [ could and should carefully read, review, edit and/or
correct and/or make any changes to it that I deemed necessary to make it true
and correct, with emphasis on the importance of truth and accuracy.

I chose to carefully read and review this Affidavit, and I have done that.
I am satisfied that the information contained in this Affidavit are true and
correct, and Iam do hereby knowingly, voluntarily, and intelligently execute
this Affidavit. If call as a witness to testify in court or deposition under oath,
swearing to tell the truth, I would testify consistent with this Affidavit. I
hereby declare that this Affidavit is made, executed and delivered by me
without any coercion, duress, force, intimidation, promise and/or inducement
of any kind by any person or entity, including, Gina Ford, Prime Sports
Marketing, LLC, their agents and/or attorneys and/or anyone acting on their

behalf.

13

Case 1:19-cv-00593-LCB-JLW Document 54-8 Filed 02/17/21 Page 14 of 22

Ni
I HEREBY DECLARE UNDER PENALTY OF PERJURY UNDER
THE FEDERAL LAWS OF THE UNITED STATES OF AMERICA, AND
THE STATE LAWS OF CALIFORNIA, NORTH CAROLINA AND
FLORIDA, THAT ALL OF THE STATEMENTS IN THIS (MY)
AFFIDAVIT ARE TRUE AND CORRECT, BASED ON MY PERSONAL

IXKNOWLEDGE AND BELIEF,

Dated: “Jatt 209@ California
Jly 1, £020
(Jue {o

DONALD KREIS8/ANFIANT

Sworn to before me on this
1% Day of July, 2020

   
 
    

  

“ie, JOZINE C. MCGE
gah COMM. #2161895 2
*<aye 9) NOTARY PUBLIC CALIFORNIA 0
LOS ANGELES COUNTY
My Comm, Expires Aug. 27, 2020

   

ae

  

—

NOTARY PUBLIC

14

Case 1:19-cv-00593-LCB-JLW Document 54-8 Filed 02/17/21 Page 15 of 22

yh
EXHIBIT - A

Case 1:19-cv-00593-LCB-JLW Document 54-8 Filed 02/17/21 Page 16 of 22
Letter of Declaration

December 8", 2019

This Letter'is to certify that we hereby declare fo pay Slavko Durle- President of
Maximum Management Group Ine, the aum of $500,000.00 on or before January 7, 2020 for a
Tepayment of'a loan rendered by him to our family in October 10, 2018,

Further to this, is the matter of a “Settle Agreement” which will be contractual and
binding in nature and must be notarized by both parties’ lawyers at some point in the new year
not exceeding March Ist, 2020. The agreement terms rest entirely on the curtent rehabilitation:
status that Zion Williamston is currently managing post his knea surgery, The Settlement
Agteemont will be paid out by Driven Sports Marketing and VIP Sports Management LLC, A
Wyoming based enterprise that is boing registered by Lee Anderson and Zion Willlarnson,

We do understand that if for any reason we fail to pay the loan in full by the date stated
above, Mr, Slavko Duric will pursue the debt via civil court action against us, We maintain
firmly, that this is something that we not be necessary. Zion Williamson has secured numerous
marketing revenue streams that begin to take effect first week of the now year and ‘currently
teceives 794,000.00 on a monthly basis ftom his rookie professional NBA contract with the New

Orleans Pelicans, :

Sincerely,

 

Lee Anderson

‘Zion Williamson

Case 1:19-cv-00593-LCB-JLW Document 54-8 Filed 02/17/21 Page 17 of 22

 

 

 
South Carblifis overs ucensoQy

ZION WILLIAMSON

 

RLINGTON, SC 29532
a ret

Oe
issued, O5515-2018

Expires: 07-06-2024

Claas: D

Sox: M

Walght . 6'06 : ih
Height 284 :¥

Restrict! Nora->. F Alp Ke.

Enadorsa: None Geverne:

 

Case 1:19-cv-00593-LCB-JLW Document 54-8 Filed 02/17/21 Page 18 of 22
EXHIBIT -

Case 1:19-cv-00593-LCB-JLW Document 54-8 Filed 02/17/21 Page 19 of 22
 

5109 Cherryhill Cr., Sulte 100

Burlingtan; ON, E7L 458

Tél: 905-631-7398 {offl¢e)
905-808-9708 (mobile)

MARKETING AGREEMENT

This exclusive marketlhg agreement ("Agreement’) Is entared.inte on May 2, 2019

between Maxlmum Management Group, ("MMG") and Zion Willlamson, hereafter the
("Athlete"). :

RECITALS

Athlete and MMG (collectively "Parties" and individually “Party") desire in this Agreement to set
forth the terms governing the marketing and endorsement agreement between MMG and

the Athlete.

TERMS
in consideration of the mutual agreernent set forth in this Agreement and for other valuable
corisideration, the récelpt and sufficlency af which dre ackriowledged by each Party, The

Parties as-fallows'

1, Term. The term of this Agreement shall commence on the.date shown above and shall continue
until May 2, 2021 or until terminated by MMG or Athlete. Either party may terminate this
Agreement at any time.and for any reason upon written notice to the other party sent to the
address of either party as speclfled from time to tlme, Including by e-mail,

2, MMG Services, During the term of this agreement, MMG shall have the exclusive right to‘represent,
advise, and assist Athlete in the negotlation of any and all endorsement contracts, apparel and shoe

contracts, appearance contracts, trading card autograph and other autograph contracts or
sponsorship contracts on behalf of Athlete (each a "Contract"),

Page Lof 3

Case 1:19-cv-00593-LCB-JLW Document 54-8 Filed 02/17/21 Page 20 of 22
ye
3:Compensatton, Athlete shell pay to-MMG for services rendered as follows: ten percent (10%) for
appearances and twenty percent (20%) for endorsements of the gross amount of all monies (or
non-monetary benefits) received by Athlete's behalf as a result of any Contract, Including any
substitutions, additlons, mad)fleattohs, renewals, or extensions thereof, negotiated by MMG during
the term of this Agreement, regardless of whether such Income Is recelyed during the term of thls
Agreementor after the termination of thls Agreement (the "Commisston"), plus Itemized out-of-
packet expanses in connection with the services. Unless otherwise agreed by MMG and Athlete,
Athlete shall make Commission payments to MMG within thirty (30):days of receipt of payment

purstrant to the terms of a Contract.

4. Representation and Warrantles, Athlate hereby represents and warrants to MMG that he Is not
currently represented by any: ather agent for the services covered by thls Agreement. Athlete

futher agrees that because this Agreement |s exclusive with respect to the services covered,
Athlete will not. enter into any other representation agreement for the same services during the

term of this Agreement.

5. Miscellaneous & Rights License. Athlete grants a non-exclusive perpetual license to MMG to use
the Athlete's image, blography, character; and IIkeness to promote:Athlete, Athlete's

representation by MMG, and further the praduct endorsement/autograph/appearance
marketing efforts on behalf of Athlete, and to highlight and promote MMG's representation of
Athlete, This paragraph shall survive the termination of this Agreement.

6. Miscellaneous Terms.

a. No Waiver or Consent, Failure on the part of MMG to complain of any act orto
declare Athlete in default under this Agreement, Irrespective of how long that fallure continues

does not constitute a walver by MMG of its rights with respect to that default or any other
default.

b. Governing Law. This Agreement and the rights and obligatlons-of the Parties to this
Agreement will be governed by and construed under the laws of the province of Ontario
without regard to Its conflict of laws, rules, or choice of law principles that could otherwise

apply the law of another province,

c, Dispute Resolution, Any and all disputes Involving the meaning, interpretation,
application, or enforcemerit of this Agreement or the obligations of the partles under this
agreement shall he resolved exclusively through the arbitration procedures set forth in the

Regulations Governing Contract Advisors in tha pravince of Ontario.

d. Severability. If any one or more previslons Of this Agreement are declared Illegal or
unenforceable, such provision(s) shall not affect the validity or enforceability of the other

provisions,

Page 2of 3

Case 1:19-cv-00593-LCB-JLW Document 54-8 Filed 02/17/21 Page 21 of 22
. ©. Entire Agreement. This writing constitutes the complete and final agreement
between the Parties relating to this subject matter and shell and shell not be changed or
modified except by In writing signed by all of The Partles to thls Agreement. This Agreement
shall supersede all prior negotlations or agreements, whether written or oral. This Agreement

shall be effective as of the “antered Into" date written above,

ATHLETE MAXIMUM MENAGEMENT GROUP Inc.

Accepte hy:
Signature: Adis [ A 0 cn yy

Slatko Durlc, President

Print Name: ‘ZION Wi LLiaMaon

Page 3 of 3

Case 1:19-cv-00593-LCB-JLW Document 54-8 Filed 02/17/21 Page 22 of 22
